       Case 4:21-cv-02856 Document 1 Filed on 09/01/21 in TXSD Page 1 of 36




                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

  Jane Doe (D.R,)

            Plaintiff
  v.
                                                       Civil Action No. 4:21-cv-02856
  SALESFORCE.COM, INC. and
  BACKPAGE.COM, LLC,

            Defendants.


                             PLAINTIFF’S ORIGINAL COMPLAINT


        Comes Now, Jane Doe (D.R.), Plaintiff in the above-styled and numbered cause, and files

this Original Complaint complaining of Salesforce.com, Inc. and Backpage.com, Inc. as

Defendants, and would respectfully shows the Court and Jury as follows:

                                I.       OVERVIEW OF THE LAWSUIT

       1.         Backpage was the largest sex trafficking website in the world until it was seized by

the U.S. Department of Justice and shut down in 2018. The key to Backpage’s dominance of the

sex trafficking market was its relationship with Salesforce. Salesforce is a technology company

that provides customizable software and personalized support to help its clients operate their

businesses, manage their relationships with their customers, and market themselves to new

customers.

       2.          Beginning in 2013, Salesforce entered into the first of several lucrative contracts

with Backpage. Through providing technology and support to Backpage, Salesforce succeeded in

greatly expanding Backpage’s business to become the dominant force in online sex trafficking. The

relationship between Backpage and Salesforce endured for years, even while Backpage was under



                                                   1
       Case 4:21-cv-02856 Document 1 Filed on 09/01/21 in TXSD Page 2 of 36




criminal investigation and even after its CEO was arrested on sex crimes charges. Although

Salesforce knew that Backpage was engaged in criminal trafficking and knew that its own actions

facilitated trafficking on Backpage, Salesforce continued to do business with Backpage until it was

shut down.

          3.    The venture between Salesforce and Backpage left many trafficking victims in its

wake. Plaintiff was one victim. Between early 2014 and mid 2017, Plaintiff was trafficked on

Backpage and was repeatedly sold for illegal sex against her will. Plaintiff’s trafficker paid money

to Backpage to post explicit ads through which Plaintiff was sold. The trafficking of Plaintiff on

Backpage occurred during the contractual relationship between Backpage and Salesforce and was

facilitated by the tools and operational support that Salesforce provided to Backpage.

          4.    Both Texas and federal statutes permit sex trafficking victims like Plaintiff to

recover civilly against both sex traffickers and those who benefit financially from facilitating sex

trafficking. Plaintiff files this lawsuit to hold Backpage and Salesforce accountable under these

anti-trafficking laws.


                                II.      JURISDICTION AND VENUE

          5.    This Court has original jurisdiction pursuant to 28 U.S.C. § 1331 because this action

involves a federal question under the Trafficking Victims Protection Act (“TVPA”), 18 U.S.C.

§ 1581, et seq. The Court also has supplemental jurisdiction over Plaintiff’s state law claims

pursuant to 28 U.S.C. § 1367 because they form part of the same case or controversy as her federal

claims.

          6.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because a substantial

part of the events or omissions giving rise to this claim occurred in this District and Division.

          7.    Plaintiff was trafficked in this District and Division.


                                                  2
       Case 4:21-cv-02856 Document 1 Filed on 09/01/21 in TXSD Page 3 of 36




                                       III.      THE PARTIES

       8.       Plaintiff is a natural person who is a resident and citizen of Texas. Plaintiff was at

all relevant times a trafficked person as that term is understood under the TVPA and the Texas Civil

Practice and Remedies Code Chapter 98. Given the nature of these allegations, this complaint

identifies Plaintiff as Jane Doe (D.R.) throughout. She may be contacted through her counsel. There

is a collective and compelling interest in keeping Plaintiff’s identity anonymous.

       9.       Defendant Salesforce.com, Inc. (“Salesforce”) is a foreign corporation organized

under the laws of Delaware with its principal place of business in California. Salesforce can be

served with process by service on its registered agent in Texas, C T Corporation System, 1999 Bryan

St. Ste. 900, Dallas TX 75201-3136. Salesforce does business in a systematic and continuous

manner throughout this District and Division. All references to Salesforce include any department,

division, office, agency, subsidiary, or corporate affiliate whether domestic, foreign, and/or

international. The term also includes any director, officer, agent (either with direct/actual authority

and implied/apparent authority), employee, person, firm, or corporation acting on behalf of

Salesforce now or at any time relevant to the claims herein.

       10.      Defendant Backpage.com, LLC (“Backpage”) is a Delaware Limited Liability

Corporation registered to do business and doing business in Texas. Backpage may be served through

its attorney of record, Mark Castillo, 901 Main Street, Suite 6515, Dallas, Texas 75202. All

references to Backpage include any department, division, office, agency, subsidiary, or corporate

affiliate whether domestic, foreign, and/or international. The term also includes any director, officer,

agent (either with direct/actual authority and implied/apparent authority), employee, person, firm,

or corporation acting on behalf of Backpage now or at any time relevant to the claims herein.

                              IV.       ASSUMED OR COMMON NAME



                                                   3
       Case 4:21-cv-02856 Document 1 Filed on 09/01/21 in TXSD Page 4 of 36




       11.        Plaintiff brings this petition against each Defendant in its assumed or common

name and expressly reserves the right under Federal Rule of Civil Procedure 17 to substitute the

true name of any Defendant if needed or in response to a Court order. Moreover, Plaintiff expressly

invokes the right to amend under the doctrine of misnomer if any Defendants are properly served,

but sued and served under the wrong legal name.

                                     V.        CONDITIONS PRECEDENT

       12.        All conditions precedent to the filing of this lawsuit have been performed or have

occurred.

                                     VI.        FACTUAL ALLEGATIONS

         A. The Reach of Human Trafficking Has Greatly Expanded in Recent Years
            Through The Use of Technology And With The Support Of Modern Technology
            Companies.

       13.        Human trafficking is a public health crisis that has reached epidemic proportions.

Sex trafficking comprises a significant portion of overall trafficking and the majority of

transnational modern-day slavery.1 There are an estimated 4.8 million victims of sex trafficking

worldwide, with the United States leading all other nations in driving demand.2 And it is estimated

that there are more than 300,000 victims of human trafficking in the State of Texas, and nearly

80,000 of those are identified as minors.3 Human trafficking earns profits of roughly $150 billion

per year, with two-thirds of these dollars resulting from sexual exploitation of the victims.4

       14.        The number of human trafficking victims has grown exponentially in recent years.5

Online exploitation of victims has transformed the commercial sex trade and, in the process, has


1
  Trafficking in Persons Report 2008, U.S. Department of State, https://2001-2009.state.gov/g/tip/rls/tiprpt/2008/
index.htm.
2
  U.S. Institute Against Human Trafficking, https://usiaht.org/.
3
  Tex. H.R. Con. Res. 35, 86th Leg. R.S.
4
  Human Trafficking by the Numbers, Human Rights First (2017), https://www.humanrightsfirst.org/sites/default/
files/TraffickingbytheNumbers.pdf.
5
  Tex. H.R. Con. Res. 35, 86th Leg. R.S.

                                                          4
       Case 4:21-cv-02856 Document 1 Filed on 09/01/21 in TXSD Page 5 of 36




contributed to the explosion of domestic sex trafficking. Social networks and online-classified sites

are being used by traffickers to market, recruit, sell, and exploit victims for criminal purposes. The

internet and other modern technologies give traffickers the unprecedented ability to exploit a greater

number of victims and advertise their services across geographic boundaries.6 These technologies

impact various aspects of trafficking, from grooming, recruitment, and control of victims to

advertising, movement, and financial transactions.7

       15.       Traffickers need the technology and support provided by these businesses to

operate, and they have found many businesses that will assist them as long as they are paid.8 These

businesses affirmatively facilitate, assist, and support sex trafficking ventures and have participated

in the significant expansion of sex trafficking in recent years.


             B. Backpage Was the Internet’s Largest Sex Trafficking Hub.

       16.       Backpage.com was established in 2004 and initially began as an online marketplace

for various goods and services. However, in 2008, the leading online marketplace, Craigslist, took

steps that reduced sex ads on its platform. For Backpage, this led to a period of “explosive growth”

by “[o]ptimizing [its] geography strategy” and “capitalizing on displaced Craigslist ad volume.”9

       17.       During the late 2000s, it became apparent that classified ad platforms and social

media sites were facilitating and profiting from commercial sex and trafficking.10



6
  Mark Latonero et al., Human Trafficking Online: The Role of Social Networking Sites and Online Classifieds,
University of Southern California (2011), https://technologyandtrafficking.usc.edu/files/2011/09/
HumanTrafficking_FINAL.pdf.
7
  Mark Latonero et al., The Rise of Mobile and the Diffusion of Technology-Facilitated Trafficking, University of
Southern California (November 2012), https://technologyandtrafficking.usc.edu/files/2012/11/
HumanTrafficking2012_Nov12.pdf.
8
  On-Ramps, Intersections, and Exit Routes: A Roadmap for Systems and Industries to Prevent and Disrupt Human
Trafficking, The Polaris Project (2020), https://polarisproject.org/wp-content/uploads/2018/08/A-Roadmap-for-
Systems-and-Industries-to-Prevent-and-Disrupt-Human-Trafficking.pdf.
9
  U.S. Senate Permanent Subcomm. on Investigations, Backpage.com’s Knowing Facilitation of Online Sex
Trafficking, https://www.hsgac.senate.gov/imo/media/doc/Backpage%20Report%202017.01.10%20FINAL.pdf.
10
   Latonero, supra note 6.

                                                        5
       Case 4:21-cv-02856 Document 1 Filed on 09/01/21 in TXSD Page 6 of 36




       18.       As early as 2008, Backpage had been publicly identified by law enforcement,

United States Attorneys General, and every state Governor as the biggest and most notorious sex

trafficking and pimping website in the United States.

       19.       Backpage nonetheless worked to expand its role in online sex trafficking.

Backpage’s gross revenues increased from $5.3 million in 2008, to $11.7 million in 2009, and to

$29 million in 2010.11

       20.       By 2010, Backpage.com was the unchallenged leader in online advertising for

human trafficking and exploitation of women and children. The National Association of Attorneys

General described Backpage as a “hub” of “human trafficking, especially the trafficking of

minors.”12

       21.       In September 2010, a group of 21 state attorneys general called on the then-owner

of Backpage.com (Village Voice Media) to shut down its adult services section.13 Backpage.com

refused and continued to profit from the exploitation of women and children, during which time it

sought to portray the company as a defender of freedom of speech by challenging and seeking to

discredit any person or entity that criticized the company and its business practices.

       22.       For years, Backpage.com continued to profit from the exploitation of women and

children. Any reasonably prudent person who took even a cursory look at the Backpage.com

website or did an internet search of the company would know immediately that Backpage was a

purveyor of sex, not a general online marketplace. In fact, Backpage.com was the largest and most

notorious sponsor of commercial and coerced sex in the history of the internet.14 Backpage was the



11
   U.S. Senate Permanent Subcomm. on Investigations, supra note 9.
12
   Letter from the Nat’l Ass’n of Attorneys General to Samuel Fifer, Esq., Counsel for Backpage.com LLC (Aug.
31, 2011), https://agportal-s3bucket.s3.amazonaws.com/uploadedfiles/Home/News/Press_Releases/2011/
NAAG_Backpage_Signon_08-31-11_Final.pdf.
13
   Id.
14
   U.S. Senate Permanent Subcomm. on Investigations, supra note 9.

                                                       6
       Case 4:21-cv-02856 Document 1 Filed on 09/01/21 in TXSD Page 7 of 36




predominant force in online sex trafficking until it was shut down by federal law enforcement

authorities on April 6, 2018.

       23.         During 2013-2015, Backpage earned over 99% of its revenue from adult

advertisements.15 Based on publicly available documents, Backpage earned approximately $71

million in revenue in 2012.          In the next 29 months, from January 2013 through May 2015,

Backpage earned approximately $346 million in revenue, with nearly $340 million being from adult

advertisements.

       24.        The U.S. Senate Report provides the following summary of the true character of

the Backpage.com business model:

         Internal Backpage documents make clear that this growth was attributable
         to “adult” advertisements. In a 2011 internal memorandum, for example, the
         company stated that it “possesse[d] the most popular adult online classified site on
         the Internet” and that it “use[d] the Adult categories to drive traffic to other
         categories [of classified ads].” According to internal documents, Backpage
         reported that although ads in the adult section represented only 15.5% of total ad
         volume in 2011, the company generated 93.4% of its average weekly paid ad
         revenue from adult ads. Backpage’s adult section dwarfed other categories on the
         site in the number of paid ads, with over 700,000 as of May 2011, compared to just
         over 3,000 for “Jobs” and 429 for “Automotive.” Adult ads also received
         significantly more page views than the ads in other categories: As of May 2011,
         ads in the “Jobs” section had approximately 2 million page views and
         “Automotive” had approximately 580,000. By contrast, adult ads had over one
         billion page views, and no other single category had more than 16 million page
         views.16

       25.        On April 5, 2018, Backpage’s CEO Carl Ferrer entered into a plea agreement with

the Department of Justice in which he admitted Backpage had operated as a site for the sale of

illegal sex since 2004.17




15
   Declaration in Support of Arrest Warrant and Warrant, State v. Ferrer (Cal. Super. Ct), https://oag.ca.gov/system/
files/attachments/press_releases/signed%20dec%20for%20arrest%20warrant%20pdf_Redacted.pdf.
16
   U.S. 24 Permanent Subcomm. on Investigations, supra note 9.
17
     Plea Agreement, United States v. Ferrer, No. 2:18-cr-00464-DJH (D. Ariz. Apr. 5, 2018),
https://www.justice.gov/opa/press-release/file/1052531/download.

                                                         7
      Case 4:21-cv-02856 Document 1 Filed on 09/01/21 in TXSD Page 8 of 36




       26.       On the same date, Backpage.com signed a plea agreement that contained the same

admissions.18

       27.       Backpage also admitted to its role in sex trafficking and related violations of law in

a proceeding in Texas.        Backpage confessed that it did “knowingly receive a benefit from

participating in a venture that involved the trafficking…of a child younger than 18 years of age,

and by any means caused [the child] to engage in or become the victim of conduct prohibited by

Section 43.05 Compelling Prostitution.”19

       28.       Backpage has thereby conceded it is a sex trafficker and criminal venture. The

nature of the venture was clear: venturing with individual traffickers and its corporate partners to

engage in sex trafficking, exploitation of women and children, and related criminal behavior.

             C. Salesforce Provides Customer Relationship Management Software and
                Support To Companies to Help Them Operate and Expand Their Businesses.

       29.       Salesforce is the world’s number one customer relationship management (CRM)

platform. CRM is a technology for managing a company’s relationships and interactions with

customers and potential customers. The goal is simple: improve business relationships to grow

one’s business and profits.

       30.       CRM systems help companies stay connected to customers, streamline processes,

and improve profitability.




18
   Plea Agreement, United States v. Backpage, No. 2:18-cr-00465-DJH (D. Ariz. Apr. 5, 2018),
https://www.justice.gov/opa/press-release/file/1052536/download.
19
   Judicial Confession and Stipulation and Certification of Discovery, State v. Backpage.com, No. 18FC-1653C
(Tex. Dist. Ct. Apr. 9, 2018), https://digitalcommons.law.scu.edu/cgi/viewcontent.cgi?article=2709&context
=historical.


                                                       8
       Case 4:21-cv-02856 Document 1 Filed on 09/01/21 in TXSD Page 9 of 36




        31.       The CRM technology created and sold by Salesforce is called “software as a

service” (SaaS). Using Salesforce technology, a company has access to a coordinated set of

applications tailored to its business model, including applications that:

                 manage sales and customer support;

                 manage all marketing functions, e.g., email, social media, ads;

                 assist with customer service and support and problem solving;

                 permit communications with employees, customers, et al.

                 provide customer data integration and support;

                 offer business intelligence analytics;

                 help develop custom apps or programs; and

                 process Internet of Things (IoT) data.

 These Salesforce tools are designed and intended to enhance the efficiency and success of any

 business.

        32.       The cornerstone of the Salesforce platform is the “customer org.” The “org” is the

portal that serves as one continuing point of interaction between Salesforce and its customers. It is

an entity that consists of users, data, and automation corresponding to an individual customer. The

Salesforce “org” is confidential to the Salesforce customer and is not a platform accessible by public

internet users.

        33.       All of the software marketed by Salesforce is designed for specific customers and

their unique needs. Salesforce likewise provides personalized support to its customers to help them

achieve their business goals. The design, implementation, and support of Salesforce’s service is a

complex endeavor, personalized to every business. The essence of the Salesforce business model




                                                    9
      Case 4:21-cv-02856 Document 1 Filed on 09/01/21 in TXSD Page 10 of 36




is both the technology offered and the affirmative support provided by Salesforce, both of which

are designed to aid in the success of the customer’s business operations.

                D. Salesforce Knowingly Participated in a Sex Trafficking Venture with
                   Backpage and Financially Benefitted Through Its Participation.

                      1. Salesforce participated in a sex trafficking venture with Backpage by
                         facilitating sex trafficking on Backpage.

        34.        By 2013, Backpage found itself in need of a partner who could facilitate and support

the company’s exponential growth.

        35.        Backpage did not have the ability to keep pace with increasing customer demand

and scale its platform into an international sex-trafficking hub without operational support,

marketing innovation, guidance and better “customer relationship management” tools and

capabilities.

        36.        Salesforce, and its powerful tools used to improve Backpage’s business functions

and growth, bridged this gap by providing targeted support and solutions essential for Backpage’s

operational needs. Salesforce advertises itself as a company that can drive business growth through

the use of customer relationship management, marketing consultation and implementation,

financial processing implementation and support, bespoke analytics, and other applications and

technology. Each of these components are designed to aid in the success of the customer’s venture.

        37.        In 2013, Backpage signed the first of many contracts with Salesforce and paid

Salesforce for its technology and support. Thereafter, until Backpage was seized by federal law

enforcement authorities in April 2018, Salesforce assisted, supported, and facilitated Backpage in

its trafficking operations through providing its CRM software, associated support and facilitation

of Backpage’s development.




                                                   10
      Case 4:21-cv-02856 Document 1 Filed on 09/01/21 in TXSD Page 11 of 36




        38.      Salesforce sold Backpage access to several products and features including, but not

limited to, Salesforce’s premier level product (the Enterprise Edition) and Pardot (an advanced

marketing technology).

        39.      Salesforce affirmatively and independently provided Backpage with the tools

Backpage needed to operate and grow and the support Backpage needed to take advantage of those

tools. With a solid CRM strategy in place, a business—such as Backpage—can collect detailed, in-

depth customer data and use the data to streamline communications and overall business practices.

Salesforce’s software and support therefore impacted all aspects of Backpage’s business, including

customer service, sales, and marketing.

        40.      Salesforce affirmatively provided unique technological tools and instruments to

Backpage as part of its internet-based online selling of sex, sex trafficking, and compelled

prostitution, including the trafficking of Plaintiff. And Salesforce provided personalized support

for the technological tools and instruments that made it possible for Backpage to engage in the

internet based on-line selling of sex, sex trafficking and compelled prostitution, including the

trafficking of Plaintiff.

        41.      Salesforce was the driving force that enabled Backpage to scale its operations and

increase the trafficking conducted on Backpage. By providing technology, implementation skills,

and ongoing support that all constitute affirmative acts by Salesforce that encouraged the

wrongdoing in which Backpage.com was engaged and facilitated the sex trafficking operation.

        42.      The sophisticated CRM tools and support provided by Salesforce to Backpage

directly resulted in unprecedented growth of the Backpage.com website, its sex trafficking venture,

and profits for Backpage and its corporate partners (including Salesforce). Salesforce’s technology




                                                 11
        Case 4:21-cv-02856 Document 1 Filed on 09/01/21 in TXSD Page 12 of 36




and support helped grow Backpage from a small Dallas-based company with a handful of

employees to an international powerhouse with over 250 employees spanning three continents.

          43.       The goods and services sold by Salesforce and purchased by Backpage were for

internal Backpage use only and were designed and intended to be for the exclusive use of Backpage

employees in the pursuit of customers for the Backpage.com site. Salesforce did not host a platform

or otherwise provide access to the internet or another public forum for the expression of public

views, the exchange of marketable items, or any other publicly accessible purpose.

          44.       Further, Salesforce did not merely sell an off-the-shelf product that enabled

Backpage to grow without the input of Salesforce. Rather, Salesforce sold Backpage targeted

solutions addressed to the needs of Backpage’s business.

          45.       Indeed, an in-house Salesforce executive recommended that Backpage’s needs

would be best served by Salesforce’s Enterprise CRM edition. As described on its website, the

Enterprise edition is “fully customizable,” providing a “deeply customizable sales CRM for

[Backpage]’s business” of prostitution and sex trafficking.20 In any event, an integral component

of the Salesforce product suite is active, ongoing support that is necessarily tailored to the needs of

the customer seeking support.

          46.       Salesforce provided Backpage with personalized services tailored specifically to

the needs of its illegal business. For example, in 2015, Backpage was under intense public scrutiny

surrounding credit card companies’ refusal to process their transactions due to the nature of

Backpage’s business. Backpage was in fear of imminent law enforcement seizure in the United

States and therefore sought to establish and maintain a duplicate copy of the Backpage operations

system and platform for use overseas. Salesforce knowingly assisted, supported, and facilitated


20
     Sales Cloud Pricing, Salesforce, https://www.salesforce.com/editions-pricing/sales-cloud/.


                                                           12
      Case 4:21-cv-02856 Document 1 Filed on 09/01/21 in TXSD Page 13 of 36




this system reorganization and provided the technical infrastructure for Backpage to move and

operate its business overseas. In other words, Salesforce addressed a need unique to Backpage’s

business—the need for a duplicate of Backpage’s system—and in doing so directly assisted

Backpage in evading law enforcement scrutiny in the United States. These type of tailored services

were not “generic” or “off the shelf.”

       47.      Throughout the time Salesforce did business with Backpage, Salesforce retained

ownership and control of the Salesforce platform and technology, including the Backpage “org”

that was hosted by Salesforce. As set forth in the binding Master Service Agreements applicable to

the time period Backpage was a customer, Salesforce retained the right to delete or restrict access

to the Backpage org if the actions or content of the user was found to be unlawful or tortious. And

Salesforce retained complete ownership of its technology and products as specifically set forth in

the contracts with Backpage.

       48.      Each time a new application was purchased, support requested, or a contract

renewed, Backpage consulted with Salesforce to assess its operational needs. This occurred, at a

minimum, on the following dates: November 12, 2013; November 16, 2016; December 13, 2016;

January 28, 2017; and April 27, 2017.

       49.      At any one of those dates, Salesforce, as the owner with retained control over the

Salesforce platform and Backpage “org” had the ability to literally pull the plug on Backpage’s use

of the Salesforce technology and expertise. Salesforce instead continued to facilitate Backpage’s

trafficking operation.

       50.      Between 2013 and 2018, there was a continuous business relationship between

Salesforce and Backpage. The parties established a pattern of conduct or tacit agreement by which

they jointly facilitated the trafficking of victims through Backpage, including Plaintiff.



                                                  13
      Case 4:21-cv-02856 Document 1 Filed on 09/01/21 in TXSD Page 14 of 36




       51.      Backpage.com would have been unable to achieve its status as the behemoth of

human trafficking and child sexual exploitation without the support, facilitation, expertise, and

maintenance of Salesforce.

                    2. Salesforce knew or should have known that its sex trafficking venture with
                       Backpage was engaged in violations of anti-trafficking laws.


       52.      When Salesforce consummated a business relationship with Backpage, Salesforce

knew—or, at minimum, should have known—that Backpage was a serial violator of human rights,

a criminal enterprise guilty of violating state and federal law, and a rampant facilitator of human

trafficking and sexual exploitation of minors.

       53.      Salesforce learned about Backpage’s illegal trafficking operations through its direct

contact with Backpage representatives. During Salesforce’s initial negotiations with Backpage on

or about November 6, 2013, a Certified Salesforce Consulting Partner met with Backpage CEO

Carl Ferrer and another high-level Backpage executive for introductions and to assess and evaluate

Backpage’s needs and goals. The Consulting Partner reported back to a Salesforce executive in an

e-mail on November 7, 2013 that he “spent most of the time learning of [Backpage] as a business,”

noting the need for security and advanced integration.

       54.      On or about November 12, 2013, an in-house Salesforce Account Executive

confirmed ongoing conversations with the Backpage executives and was confident that the

partnership would soon be consummated stating, “I think this is trending strongly in our favor.”

       55.      While Salesforce may claim that it was technically employed by a Backpage

affiliate, Salesforce knew at all relevant times it was working directly with Backpage through direct

communications with Backpage executives and exchanging correspondence with Backpage at its

business address and email addresses (@backpage.com) and taking money directly from Backpage.



                                                 14
      Case 4:21-cv-02856 Document 1 Filed on 09/01/21 in TXSD Page 15 of 36




       56.       From inception, therefore, Salesforce had actual knowledge of the nature of

Backpage.com and the company’s ardent need to conceal its internal business operations from

public scrutiny. Indeed, as noted above, Salesforce affirmatively assisted, supported, and facilitated

Backpage in moving a duplicate copy of its system overseas for the purpose of evading law

enforcement scrutiny. Further, because Salesforce’s services and support are personalized to the

needs of each business, Salesforce could not have provided effective assistance to Backpage

without understanding the needs of its business. Therefore, Salesforce knew that its software and

the support it provided to Backpage were directly advancing the sex trafficking of adults and minors

through Backpage.

       57.       Moreover, it was public knowledge that Backpage was a trafficking website

throughout the course of Salesforce’s relationship with Backpage. Prior to and including 2014,

Backpage.com was in the news regularly. The articles ran the gamut, but the common theme was

that Backpage.com was the leading platform for the facilitation of sex trafficking and other forms

of human degradation.21

       58.       Salesforce’s hometown newspaper, the San Francisco Chronicle, published no less

than 400 prominent news articles concerning Backpage.com during the time period 2009 to 2017.

       59.       Among other news stories published in the Chronicle during the time Salesforce

was nurturing its relationship with Backpage.com were the following:

        Man charged with sexual assault of a child
        March 10, 2012 | Michelle Casady
        The girl told police Parton also advertised her as a prostitute on the
        website Backpage.com and kept the money she made.

        Protesters: Village Voice helps sell kids for sex

21
  See, e.g., Deborah Feyerick & Sheila Steffen, A Lurid Journey Through Backpage, CNN (May 10, 2012),
https://thecnnfreedomproject.blogs.cnn.com/2012/05/10/a-lurid-journey-through-backpage-com/; Nicholas Kristof,
How Pimps Use the Web to Sell Girls, N.Y. Times (Jan. 25, 2012), https://www.nytimes.com/2012/01/26/opinion/
how-pimps-use-the-web-to-sell-girls.html.

                                                      15
      Case 4:21-cv-02856 Document 1 Filed on 09/01/21 in TXSD Page 16 of 36




        March 29, 2012 | Verena Dobnik
        They want the weekly’s parent company to shut down its Backpage.com adult classified
        section, which they say includes ads linked to child sex-trafficking.

        McGinn urges Backpage.com to check ages on sex ads
        May 7, 2012 | P-I Staff and News Services
        Backpage.com critics say the site is used to advertise underage prostitutes who are often
        victims of sex trafficking.

        Charge: Online pimp rented out, raped runaway girl
        September 18, 2012 | Levi Pulkkinen
        Anderson, 29, posted provocative photos of the girl on Backpage.com along with his cell
        phone number. ... A Google search of Anderson’s cell phone number returned several
        prostitution advertisements on Backpage.

        Man sentenced to 26 years for forcing teen to work as prostitute
        September 25, 2012 | Audrie Palmer
        He then listed the girl’s “services” through the website Backpage.com.

        Prosecutors: Seattle man started pimping girl at age 11
        March 8, 2013 | Levi Pulkkinen
        Austin pimped one 14-year-old girl and another 16-year-old on the streets of SeaTac and
        Seattle earlier this year, while also advertising the prostituted children on Backpage.com.

        FBI raids rescue 105 kids forced into prostitution
        July 30, 2013 | Pete Yost Associated Press
        The agency said it had been monitoring Backpage.com and other websites as a prominent
        online marketplace for sex for sale.

        Sex trafficking: A horror in “plain sight”
        July 17, 2014
        Many of their names and photos can be found on web sites such as Craigslist
        and Backpage or at “very special web sites that are hidden from the public,” Valazco
        said.

       60.      There were weekly reports of atrocities perpetrated against women and children

that would not have occurred without the facilitation, enticement, solicitation, and patronization of

sex trafficking by Backpage.com—with the active support of Salesforce.

       61.      Further, during the course of the relationship between Backpage and Salesforce,

Backpage was frequently under public investigation for criminal activity. Salesforce’s relationship




                                                 16
      Case 4:21-cv-02856 Document 1 Filed on 09/01/21 in TXSD Page 17 of 36




with Backpage endured several nationwide law enforcement efforts, multiple civil lawsuits against

Backpage and a much-publicized Senate hearing.

       62.       In fact, while Salesforce was doing business with Backpage, Backpage’s CEO, Carl

Ferrer, was arrested in Texas on October 6, 2016, for pimping underage children.22 A month after

Ferrer’s arrest, on November 17, 2016, Salesforce nonetheless renewed its contract with Backpage,

with Carl Ferrer signing the agreement.

       63.       Salesforce did not end its relationship with Backpage until April 2018, when the

Justice Department shut down the Backpage.com website and effectively made it impossible for

Salesforce to continue doing business with Backpage.

       64.       Salesforce thus maintained a relationship with Backpage under circumstances and

during a time period in which it is undisputed that Backpage was a venture engaged in human

trafficking. Salesforce affirmatively, actively, and continuously aided, encouraged, and contributed

to the success of the Backpage.com trafficking venture, knowing that its software and support

facilitated trafficking on Backpage.

       65.       Salesforce was in a position to learn, and in fact did learn, about the illegal business

practices of Backpage once the venture formed and, armed with this knowledge, Salesforce

nonetheless chose to financially benefit on an ongoing basis as a result of its participation in an

illegal commercial sex trafficking venture with Backpage. Thus, Salesforce had actual awareness,

knowledge, and an appreciation of the conduct in which Backpage was involved—human

trafficking, sexual exploitation of women, men, and children, and prostitution.




22
  Attorney General Kamala D. Harris Announces Criminal Charges Against Senior Corporate Officers of
Backpage.com for Profiting from Prostitution and Arrest of Carl Ferrer, CEO, State of California Department of
Justice (Oct. 6, 2016), https://oag.ca.gov/news/press-releases/attorney-general-kamala-d-harris-announces-criminal-
charges-against-senior.

                                                        17
      Case 4:21-cv-02856 Document 1 Filed on 09/01/21 in TXSD Page 18 of 36




       66.      In the alternative, Salesforce at minimum had constructive knowledge—it knew or

should have known—that Backpage was engaged in illegal business practices including, but not

limited to, human trafficking and promotion of commercial sex activities. Given that the illegal

nature of Backpage’s business was public information that was repeatedly highlighted in popular

news sources, Salesforce at least should have known of the nature of Backpage’s business. Indeed,

any examination of Backpage’s internet operations and business needs—or even a simple Google

search—would have revealed Backpage was in the business of the online selling of sex through the

trafficking of persons. It is inconceivable that Salesforce was oblivious to the type of business being

operated by Backpage at any time after Salesforce began working with Backpage. Hence, even if

Backpage’s illegal business practices were not previously known to Salesforce, Salesforce was in

a position in which it learned about the illegal business practices of Backpage once the venture was

formed.

       67.      Additionally, Salesforce knew—and it was publicly reported on numerous

occasions during the relevant time period—that Backpage was engaged not only in the illegal sale

of commercial sex, but specifically in the illegal trafficking of persons. In other words, Salesforce

knew or should have known that many of the persons advertised for sale on Backpage were not

placed there willingly, but instead engaged in commercial sex acts because traffickers had forced

or otherwise coerced them into doing so. Moreover, Salesforce knew or should have known that

many of the persons being sold for commercial sex on Backpage were minors. Nonetheless,

Salesforce chose to do business with Backpage anyway and to knowingly benefit from participating

in a venture it knew was engaged in criminal sex trafficking.

                    3. Salesforce knowingly benefitted from participating in a sex trafficking
                       venture with Backpage.




                                                  18
      Case 4:21-cv-02856 Document 1 Filed on 09/01/21 in TXSD Page 19 of 36




        68.      Armed with knowledge of Backpage’s trafficking operations, Salesforce

affirmatively chose to create and maintain a relationship—and to knowingly benefit financially by

doing business—with Backpage, the largest sex trafficking venture in human history.

        69.      As noted above, beginning in 2013, Salesforce signed several contracts with

Backpage through which it knowingly received payment in exchange for supporting and facilitating

Backpage’s sex trafficking business.

        70.      Thus, while Backpage was amassing huge profits from trafficking victims on its

website, those funds were being used to pay Salesforce for its technology and continued support.



        71.      Salesforce’s relationship with Backpage and profits from that relationship

expanded over time, as Backpage repeatedly sought out additional applications and support to meet

its operational needs. Thus, with the use of Salesforce’s tools and instruments, Backpage’s business

exponentially grew, which required the scope of work covered by the Salesforce contracts (and

Salesforce’s profits) to grow as well with the purchasing of additional licenses, data storage, and

other Salesforce features.

        72.      By promoting the selling of sex and sex trafficking, Backpage made its money

directly from traffickers and the sellers of sex. Backpage used that money to continue its purchases

and subscriptions with Salesforce. Accordingly, Salesforce knowingly benefitted from participating

in a venture it knew—or should have known—was engaged in unlawful conduct in violation of

federal and state sex trafficking statutes.

        73.      Salesforce knew Backpage used its technology and support to promote and

facilitate the selling of commercial sex and sex trafficking. Salesforce knew that the payments it

received from Backpage stemmed directly from a sex trafficking venture and were dependent on



                                                 19
      Case 4:21-cv-02856 Document 1 Filed on 09/01/21 in TXSD Page 20 of 36




the continued successful operation of that sex trafficking venture. And Salesforce knew that it

would not have continued to receive payments if Backpage’s trafficking operation was shut down

or otherwise failed. Indeed, Salesforce knew that it continued to receive payments only because its

software and services had been successful in facilitating Backpage’s trafficking operation and its

evasion of law enforcement scrutiny. Thus, by accepting funds from Backpage, Salesforce

knowingly economically benefitted from the trafficking of Plaintiff and the thousands of other

trafficking victims Backpage exploited.

             E. Plaintiff Was Trafficked on Backpage.com with Salesforce’s Support and
                Participation.

       74.      Tragically, before Backpage was seized by the Department of Justice, Plaintiff was

trafficked with Backpage. Jane Doe (D.R.) is a young, single mother, who resides with her child in

Houston, Texas. In early 2014, prior to her 18th birthday, she met her trafficker on a dating website

and became enamored of him. Playing on this, he began to post her on Backpage while she was still

a minor and sell her for unlawful sex acts. During the course of the trafficking and abuse, the

trafficker fathered her child. Throughout Jane Doe’s (D.R.)’s trafficking Salesforce was

participating in the venture with Backpage to assist Backpage in expanding its trafficking business.

Jane Doe (D.R.)’s trafficker used a combination of force, fraud, coercion, enticement, alcohol and

drugs to cause her to engage in commercial sex, forcing her to turn over all proceeds to him. Jane

Doe (D.R.) was trafficked continuously on Backpage by these means until mid 2017.

       75.      The compelled prostitution and trafficking of Jane Doe (D.R.) was made possible

by the technology tools, operational support, and platform provided by Salesforce.

       76.      Jane Doe (D.R.)’s trafficker paid money to Backpage to post ads selling Jane Doe

(D.R.) for sex. Backpage in turn paid Salesforce for its CRM and support. Many ads selling Jane

Doe (D.R.) for sex were posted on Backpage in several cities including, without limitation,


                                                 20
      Case 4:21-cv-02856 Document 1 Filed on 09/01/21 in TXSD Page 21 of 36




Houston, Texas, Phoenix, Arizona, New Orleans, Louisiana and Las Vegas, Nevada. Specifically,

Backpage ads were paid for and posted in Houston and in the greater Houston, including but not

limited to Saturday, August 1, 2015 at 12:27 PM; Friday, August 28, 2015 at 3:54 PM; Sunday,

August 30, 2015 at 1:29 AM; Wednesday, September 23, 2015 at 4:52 PM; Tuesday, October 6,

2015 at 11:41 PM; and Thursday, October 8, 2015 at 11:11 AM.

       77.      Jane Doe (D.R.)’s mother attempted, initially without success, to rescue her

daughter from trafficking and reported her situation to the police. Finally, on August 23, 2017 Jane

Doe (D.R.), who was being held by the trafficker against her will in a house in Houston, Texas, was

allowed to go to an HEB on Westheimer to buy food for her child. She sought and was given help

at HEB to escape and was able to return home to her family. She then began the fight, with the

assistance of CPS, to retrieve her child from her trafficker and his family. The trafficker was

ultimately arrested in 2019 and served time in Las Vegas for trafficking. Since his release from jail,

he continues to harass and terrify Jane Doe (D.R.). She has suffered significant and continuing

physical and emotional injuries as a result of the trafficking. She is struggling to take back her life

and works with Houston organizations to try to help other girls currently trapped in trafficking.

       78.      Plaintiff’s trafficker paid money to Backpage to post ads selling Plaintiff for sex.

Backpage paid the money that it earned from trafficking to Salesforce in exchange for the Salesforce

technology and support necessary for Backpage to operate and expand its business.

       79.      During the period that Plaintiff was trafficked by and through Backpage, Salesforce

was the sole provider, customizer, owner, manager and operator of the platform and technology that

allowed Backpage to traffic persons and promote prostitution of others including Plaintiff.




                                                  21
      Case 4:21-cv-02856 Document 1 Filed on 09/01/21 in TXSD Page 22 of 36




       80.       The compelled prostitution and trafficking of Plaintiff was made possible by

Backpage’s platform and the technological tools, operational support, and continuous affirmative

assistance, support and facilitation provided by Salesforce.

                          VII. CAUSES OF ACTION AGAINST SALESFORCE

First Cause of Action—Sex Trafficking Under 18 U.S.C. § 1595

       81.       Plaintiff incorporates the allegations in paragraphs 1-82.

       82.       Salesforce violated the federal anti-trafficking statute—the Trafficking Victims

Protect Act and its reauthorizing statutes—under 18 U.S.C. §§ 1591 and 1595. Federal law found

in 18 U.S.C. § 1591 provides:


                 (a)Whoever knowingly—

                     (1) in or affecting interstate or foreign commerce, or within the special
                         maritime and territorial jurisdiction of the United States, recruits,
                         entices, harbors, transports, provides, obtains, advertises, maintains,
                         patronizes, or solicits by any means a person; or

                     (2) benefits, financially or by receiving anything of value,
                         from participation in a venture which has engaged in an act
                         described in violation of paragraph (1),

                         knowing, or, except where the act constituting the violation of
                         paragraph (1) is advertising, in reckless disregard of the fact, that
                         means of force, threats of force, fraud, coercion described in
                         subsection (e)(2), or any combination of such means will be used to
                         cause the person to engage in a commercial sex act, or that the
                         person has not attained the age of 18 years and will be caused to
                         engage in a commercial sex act, shall be punished as provided in
                         subsection (b).

       83.       The civil provision of the federal human trafficking scheme is found at 18 U.S.C.

§ 1595:

          An individual who is a victim of a violation of this chapter may bring a civil action
          against the perpetrator (or whoever knowingly benefits, financially or by receiving
          anything of value from participation in a venture which that person knew or should
          have known has engaged in an act in violation of this chapter) in an appropriate

                                                   22
      Case 4:21-cv-02856 Document 1 Filed on 09/01/21 in TXSD Page 23 of 36




        district court of the United States and may recover damages and reasonable
        attorney’s fees.

       84.      Plaintiff is a victim of sex trafficking within the meaning of 18 U.S.C. § 1595, as

she was trafficked and sold for commercial sex against her will, initially while she was a minor.

       85.      Salesforce knowingly benefitted, by receiving financial and other things of value

across multiple contracts with Backpage, through its participation in a venture it knew or should

have known involved the trafficking, recruiting, enticing, harboring, transporting, providing,

obtaining, advertising, maintaining, patronizing, and/or soliciting of Plaintiff and otherwise

furthered the sex trafficking of victims as more fully described elsewhere in this complaint.

       86.      Salesforce knowingly received substantial financial benefits from facilitating

trafficking through Backpage, including but not limited to, fees and revenues arising from its

relationship with Backpage and Backpage-related entities.

       87.      As more fully described elsewhere in this complaint, Salesforce knew or should

have known it was participating in a venture involving the trafficking, harboring, and maintenance

of sex trafficking victims in exchange for financial benefits, in violation of the TVPA, 18 U.S.C.

§ 1591 and § 1595. Salesforce knew or should have known that many of the persons posted for

sale on Backpage, including Plaintiff, were forced into sex trafficking and/or were minors.

       88.      More specifically, Salesforce affirmatively and knowingly participated in, assisted,

supported, and facilitated the Backpage sex trafficking venture on an ongoing basis by, at a

minimum, the following:

        a. Providing, assisting, supporting, and facilitating a world-renowned Customer
           Relationship Management (CRM) system with support services that were then used by
           Backpage to operate at maximum efficiency and profitability.

        b. Providing, assisting, supporting, and facilitating the trafficking operations of
           Backpage.com using sophisticated software and related technologies. Salesforce



                                                 23
Case 4:21-cv-02856 Document 1 Filed on 09/01/21 in TXSD Page 24 of 36




    provided support to Backpage in the use of these technologies and had knowledge of
    the manner in which Backpage operated with these enhanced capabilities.

 c. Providing, assisting, supporting, and facilitating Backpage with capabilities and
    support for direct marketing campaigns, coupled with information gathering such as
    tracking clicks and tracking internet activity of the sex traffickers to help Backpage
    manage and track the effectiveness of Backpage’s marketing efforts. Salesforce helped
    Backpage collect and monitor data about the sex traffickers that were using Backpage
    to ensure improved outreach to those traffickers and improved customer service. These
    steps were designed to aid in the success of Backpage.com’s trafficking operations.

 d. Providing, assisting, supporting, and facilitating more personalized outreach with
    automation using “dynamic content” and automated messaging to target traffickers and
    sex buyers.

 e. Providing, assisting, supporting, and facilitating enhanced customer targeting using
    data from existing traffickers on Backpage and creating cross-selling and upselling
    opportunities.

 f. Providing, assisting, supporting, and facilitating the collection of electronically stored
    information on user and platform interactions and social media interactions, including
    user preferences (“likes”), to advertise more effectively to traffickers and sex buyers.

 g. Providing, assisting, supporting, and facilitating surveillance and analysis of customer
    and user activity with regard to access to ads by tracking “clicks” (mouse clicks),
    collection of contact information, evaluation of purchasing habits, and correlating
    outreach and marketing efforts with same.

 h. Providing, assisting, supporting, and facilitating account planning including customer
    follow up, account reminders, modification of marketing and sales plans, and cross-
    function customer service capabilities to improve outreach and services to traffickers.


 i. Providing, assisting, supporting, and facilitating a custom Application Programming
    Interface (API) for use by Backpage employees, which is a software intermediary that
    allows two applications to talk to each other. This capability was for use by Backpage
    and did not enable computer access by the public or non-Backpage personnel.

 j. Providing, assisting, supporting, and facilitating cutting edge customer analytics to
    provide analysis of the behaviors of traffickers and sex buyers.

 k. Providing, assisting, supporting, and facilitating the creation of a secure SMS (text
    messaging) platform and confidential messaging capabilities for exclusive use of
    Backpage customers and users to facilitate secure and private communications between
    sex traffickers and sex buyers.



                                          24
      Case 4:21-cv-02856 Document 1 Filed on 09/01/21 in TXSD Page 25 of 36




         l. Providing, assisting, supporting, and facilitating the ongoing, active monitoring
            mechanism for Backpage’s efforts to track its success, gain information from customers
            and traffickers, and further automate and develop Backpage’s operations.

         m. Providing, assisting, supporting, and facilitating a secure, custom Payment Processing
            Interface (PPI) and/or Payment Gateway to connect payment technology and payment
            processing networks to facilitate transactions between traffickers and sex buyers.

         n. Providing, assisting, supporting, and facilitating the credit card processing system and
            account tracking capabilities provided by Salesforce to accept payments from
            traffickers.

         o. Providing, assisting, supporting, and facilitating efficiency enhanced with automation,
            such as cutting the time it takes to email and nurture leads, scoring leads using customer
            parameters set by the customer using artificial intelligence (AI), and handling customer
            questions using automation such as chatbots.

         p. Providing, assisting, supporting, and facilitating a secure storage database with
            redundancy and backup capabilities.

         q. Providing, assisting, supporting, and facilitating enhanced accessibility by use of
            technology permitting constant communications in support of customers and users.

         r. Providing, assisting, supporting, and facilitating Backpage’s ability to expand its
            trafficking operation both domestically and abroad by offering technology and support
            that was essential to the growth of Backpage.com.

         s. Providing, assisting, supporting, and facilitating technology that created a breeding
            ground for sex traffickers to stalk and entrap survivors on Backpage.com.

         t. Providing, assisting, supporting, and facilitating Backpage in its capability to maintain
            control of access to the Backpage.com platform and/or users and customers and thereby
            to enhance Backpage’s efforts to evade detection from law enforcement.

         u. Providing, assisting, supporting, and facilitating additional acts that constitute
            participation in a sex trafficking venture with Backpage.

        89.       Each of the acts of Salesforce in providing, assisting, supporting, and facilitating

Backpage were for internal Backpage use and operation only and were inaccessible to public

internet users.

        90.       Salesforce had both actual and constructive knowledge and notice of a venture

involving human trafficking through Backpage.com by way of actions that enticed, harbored,


                                                  25
       Case 4:21-cv-02856 Document 1 Filed on 09/01/21 in TXSD Page 26 of 36




provided, obtained, advertised, maintained, patronized, or solicited victims of trafficking, including

Plaintiff.

        91.      Plaintiff further alleges, and the evidence will establish, that Backpage operated

and participated in a venture that was actually engaged in human trafficking and that Salesforce

facilitated that venture.

        92.      Thus, Plaintiff alleges that Salesforce’s own, independent conduct was a substantial

factor in her trafficking, sexual abuse, and continuing damages.

        93.      Plaintiff further alleges that, but for the contributions, technology, and overall

support by Salesforce of Backpage, Backpage would not have achieved the general success it

garnered, Backpage would not have escaped increased law enforcement scrutiny, Backpage would

have foundered in the financial and payment markets, Backpage would have been unable to

maintain its operational efficiency, and Plaintiff would not have been subjected to the criminal

conduct at the hands of her traffickers and their accomplices.

        94.      Hence, Salesforce knew that Backpage would achieve markedly greater success in

its business operations with the use of Salesforce software and support and that Backpage relied on

Salesforce to grow and function. With the foreknowledge of the nature of the operations conducted

by Backpage, Salesforce had actual knowledge—or at least constructive knowledge—that by

providing technology and support to Backpage, it enabled Backpage to operate and markedly

enhanced the success of Backpage’s trafficking operation.

        95.      Salesforce participated in a venture that trafficked Plaintiff and other persons as a

result of a continuous business relationship between the traffickers and Backpage and Salesforce

such that it would appear that the traffickers, Backpage.com, and Salesforce have established a

pattern of trafficking conduct.



                                                  26
      Case 4:21-cv-02856 Document 1 Filed on 09/01/21 in TXSD Page 27 of 36




       96.      Salesforce knowingly benefitted from participating in a venture it knew or should

have known was engaged in illegal sex trafficking by engaging in acts and omissions that were

intended to support, facilitate, harbor, and otherwise further the trafficker’s sale and victimization

of Plaintiff for commercial sexual exploitation.

Second Cause of Action—Sex Trafficking Pursuant to Texas Civil Practice and Remedies Code

§ 98.002

       97.      Plaintiff incorporates the allegations in paragraphs 1-82.

       98.      Salesforce’s acts and omissions outlined above constitute a violation of Texas Civil

Practice and Remedies Code § 98.002.

       99.      Texas Civil Practice and Remedies Code § 98.002(a) provides that “[a] defendant

who engaged in the trafficking of persons or who intentionally or knowingly benefits from

participating in a venture that trafficks another person is liable to the person trafficked.”

       100.     As described in detail in ¶ 90 and elsewhere above, Salesforce participated in a sex

trafficking venture with Backpage by providing technology and support that facilitated Backpage’s

operation, an operation Backpage has admitted was engaged in criminal human trafficking.

       101.     Salesforce knew, from direct communications with Backpage, its work with

Backpage, and from publicly available information, that Backpage was engaged in violations of

anti-sex trafficking laws and that its venture with Backpage was supporting and facilitating such

violations.

       102.     Salesforce knowingly received a financial benefit directly from its support of

Backpage and its participation in Backpage’s sex trafficking venture in the form of repeated

contractual payments that lasted several years.




                                                   27
      Case 4:21-cv-02856 Document 1 Filed on 09/01/21 in TXSD Page 28 of 36




       103.     Salesforce’s own, independent conduct was a substantial factor in Plaintiff’s

trafficking, sexual abuse, and continuing damages.

       104.     But for the contributions, technology, and overall support by Salesforce of

Backpage, Backpage would not have achieved the general success it garnered, and Plaintiff would

not have been subjected to the criminal conduct at the hands of her traffickers and their accomplices.

       105.     Hence, Plaintiff alleges that it was foreseeable that Backpage would achieve

markedly greater success in its business operations with Salesforce’s software and support. With

the foreknowledge of the nature of the operations conducted by Backpage, Salesforce had actual

knowledge that its technology and support enabled Backpage to operate and markedly enhanced

the success of Backpage’s trafficking operation.

       106.     Plaintiffs allege that Salesforce intentionally or knowingly benefitted from

participating in a venture that trafficks another person with Backpage in violation of Texas Civil

Practice and Remedies Code § 98.002.

                          VIII. CAUSES OF ACTION AGAINST BACKPAGE

First Cause of Action—Sex Trafficking under 18 U.S.C. § 1595

       107.     Plaintiff incorporates the allegations in paragraphs 1-82.

       108.     Backpage violated the Federal Human Trafficking Statute found at 18 U.S.C.

§ 1591 and 18 U.S.C. § 1595. Plaintiff adopts and incorporates by reference the contentions

underlying this theory of recovery as set forth above regarding Salesforce.

       109.     Backpage repeatedly and for years violated sex trafficking laws by knowingly

advertising minors and those forced into sex trafficking for sale on its website, including Plaintiff.

       110.     Backpage knowingly benefitted, by receiving financial and other things of value,

through its participation in a venture it knew or should have known involved the trafficking,



                                                   28
      Case 4:21-cv-02856 Document 1 Filed on 09/01/21 in TXSD Page 29 of 36




recruiting, enticing, harboring, transporting, providing, obtaining, advertising, maintaining,

patronizing, and/or soliciting of Plaintiff and otherwise furthered the sex trafficking of victims as

more fully described elsewhere in this complaint.

        111.     Backpage received substantial financial benefits from the trafficking described in

this complaint including, but not limited to, advertising and other ancillary fees from traffickers

who utilized the Backpage.com website.

        112.     Backpage knew that it was advertising minors and those forced into sex trafficking

for commercial sex on its website.

        113.     Backpage likewise knew or should have known it was participating in a venture

involving the trafficking, harboring, and maintenance of sex trafficking victims in exchange for

financial benefits, in violation of the TVPA, 18 U.S.C. § 1591 and § 1595.

        114.     Backpage had notice, both actual and constructive, as a result of the conduct

outlined in this complaint.

        115.     Backpage participated in a venture with, among others, Salesforce and Plaintiff’s

traffickers.    Each of the venturers shared a common purpose—advertising, soliciting, and

trafficking women and children and the making of profits. Backpage profited from the trafficking

of Plaintiff.

        116.     There was a continuous business relationship between Salesforce, the traffickers,

and Backpage such that it would appear that the parties had established a pattern of trafficking

conduct or could be said to have a tacit agreement.

        117.     Backpage took affirmative actions in furtherance of the venture by continually

supporting the trafficking of women and children, all the while ignoring the obvious signs of

Plaintiff’s trafficking, including her being publicly posted for sale on Backpage’s website.



                                                 29
      Case 4:21-cv-02856 Document 1 Filed on 09/01/21 in TXSD Page 30 of 36




       118.     Backpage’s TVPA violations caused injuries and damages to Plaintiff.

       119.     Plaintiff further alleges, and the evidence will establish, that Backpage participated

in a venture that was actually engaged in human trafficking as more fully explained in this pleading.

       120.     Backpage knowingly benefitted from participating in a venture it knew was

engaged in illegal sex trafficking by engaging in acts and omissions that were intended to support,

facilitate, harbor, and otherwise further the trafficker’s sale and victimization of Plaintiff for

commercial sexual exploitation.

       121.     Backpage knew that its repeated failures to address known risks of human

trafficking would increase the overall volume of illegal commercial sexual exploitation and

victimization at and the profits for Backpage, yet knowingly benefitted from facilitating the

trafficking of persons on its website.

       122.     In the alternative, Backpage had constructive knowledge and notice of a venture

involving human trafficking that was operating on Backpage.com.

       123.     Plaintiff thereby alleges, and the evidence will establish, that Backpage directly

facilitated sex trafficking through the posting of advertisements for sex trafficking, in addition the

following non-exclusive acts:

        a. Providing, assisting, supporting, and facilitating a forum for Plaintiff’s trafficker to post
           her for trafficking.

        b. Failing to stop online posting of Plaintiff and other human or sex trafficking victims.

        c. Accepting advertising fees through www.backpage.com from human traffickers,
           including Plaintiff’s trafficker, despite actual and/or constructive knowledge that those
           advertisements were for illegal activities, such as, but not limited to human trafficking,
           prostitution, and/or sexual exploitation of minors and other victims forced into
           commercial sex.

        d. Designing and implementing The Strip Term from Ad Filter to automatically sanitize
           advertisements intended to promote human trafficking, prostitution, and/or the sexual
           exploitation of victims in an effort to maximize advertising revenue, customer


                                                  30
      Case 4:21-cv-02856 Document 1 Filed on 09/01/21 in TXSD Page 31 of 36




              satisfaction and avoid law enforcement detection of illegal acts to evade law
              enforcement attention.

        e. Designing and implementing, in order to maximize revenue, a manual moderation
           system intended to sanitize posted content advertising human trafficking, prostitution,
           and/or the sexual exploitation of victims to give those ads the appearance of promoting
           legal escort services as opposed to illegal services.

        f. Implementing a corporate policy to maximize revenue of sanitizing advertisements
           promoting human trafficking, prostitution, and/or sexual exploitation of victims instead
           of removing those advertisements from Backpage or reporting those advertisements to
           the proper law enforcement officers.

        g. Knowingly implementing a corporate policy in order to maximize profit from the adult
           section of Backpage.com that discouraged moderators and employees of Backpage
           from contacting the authorities and/or advocacy groups when advertisements on
           Backpage.com clearly promoted human trafficking, prostitution, and/or sexual
           exploitation of victims.

        h. Knowingly refusing to pull down advertisements (after Backpage had internally
           sanitized the ad either manually or with the use of the Strip Term from Ad Filter) that
           clearly demonstrated victims were being exploited and trafficked for sex.

        i. Knowingly refusing to pull down advertisements after reports and/or complaints that
           the advertisement was being used to exploit a victim.

       124.      Backpage knowingly benefitted from participating in a venture it knew or should

have known was engaged in illegal sex trafficking by engaging in acts and omissions that were

intended to support, facilitate, harbor, and otherwise further the trafficker’s sale and victimization

of Plaintiff for commercial sexual exploitation.

Second Cause of Action—Sex Trafficking Under Texas Civil Practice & Remedies Code

§ 98.002

       125.      Plaintiff incorporates the allegations in paragraphs 1-82.

       126.      Section 98.002(a) provides that “[a] defendant who engaged in the trafficking of

persons or who intentionally or knowingly benefits from participating in a venture that trafficks

another person is liable to the person trafficked.”




                                                   31
      Case 4:21-cv-02856 Document 1 Filed on 09/01/21 in TXSD Page 32 of 36




        127.      Therefore, Chapter 98 establishes both direct liability for those who engage in the

trafficking of persons as well as beneficiary liability for those knowingly benefit from participation

in a venture that trafficks another person.

        128.      Backpage’s acts, omissions, and commissions, taken separately and/or together

constitute “trafficking of persons” as defined by Texas Civil Practice and Remedies Code § 98.001

because Backpage’s conduct constitutes an offense23 under Chapter 20A of the Texas Penal Code.

        129.      More specifically, as described above, Backpage’s conduct constitutes an offense

under both Section 43.03 and 43.04 of the Texas Penal Code, which are both incorporated and listed

in Chapter 20A. Tex. Penal Code Ann. § 20A.02(a)

        130.      For the reasons described in ¶ 125 and elsewhere above, Backpage’s acts,

omissions, and commissions, taken separately and/or together constitute violations of Texas Civil

Practice and Remedies Code § 98.002, as Backpage engaged in and benefitted from the “trafficking

of persons” as defined by § 98.001.

        131.      At all relevant times, Backpage breached this duty by knowingly participating in

the advertising and facilitation of trafficking victims, including Plaintiff.

        132.      Backpage directly facilitated sex trafficking through the posting of advertisements

for sex trafficking and other acts in violation of the Texas sex trafficking statutes as described in

more detail throughout this petition and as enumerated as set forth in the section concerning

violations of 18 U.S.C. § 1595.

        133.      As described above, Backpage received substantial financial benefits as a direct

result of these acts and/or omissions. These acts, omissions and/or commissions caused Plaintiff’s



23
  Texas Civil Practice and Remedies Code § 98.002(b) provides that “it is not a defense to liability under this chapter
that a defendant … has not been prosecuted or convicted under Chapter 20A.” Tex. Civ. Prac. & Rem. Code Ann. §
98.002(b).

                                                         32
       Case 4:21-cv-02856 Document 1 Filed on 09/01/21 in TXSD Page 33 of 36




injuries and damages. Therefore, Backpage is in violation of Texas Civil Practice and Remedies

Code § 98.002.

                                    XIII. JOINT AND SEVERAL LIABILITY

        134.      “Joint and several liability ‘applies when there has been a judgment against multiple

defendants.’”24 If two or more defendants jointly cause harm, each defendant is held liable for the

entire amount of the harm; provided, however, that the plaintiff recover only once for the full

amount.25

        135.      Federal law allows an injured party to sue a tortfeasor for the full amount of

damages for an indivisible injury that the tortfeasor’s negligence was a substantial factor in causing,

without regard to his proportion of fault and even if the concurrent negligence of others contributed

to the incident.26

        136.      Similarly, in Texas, “where the tortious acts of two or more wrongdoers join to

produce an indivisible injury, that is, an injury which from its nature cannot be apportioned with

reasonable certainty to the individual wrongdoers, all of the wrongdoers will be held jointly and

severally liable for the entire damages and the injured party may proceed to judgment against any

one separately or against all in one suit. If fewer than the whole number of wrongdoers are joined

as defendants to plaintiff’s suit, those joined may by proper cross action under the governing rules

bring in those omitted.”27 And the Texas Human Trafficking statute expressly imposes joint and

several liability upon guilty parties. Tex. Civ. Prac. & Rem. Code Ann. § 98.005.




 24
    McDermott, Inc. v. AmClyde, 511 U.S. 202, 220–21 (1994).
 25
    See Restatement (Second) of Torts § 875 (1977); Honeycutt v. United States, 137 S. Ct. 1626 (2017).
 26
    Edmonds v. Compagnie Generale Transatlantique, 443 U.S. 256 (1979) (citations omitted); Manganiello v. City
 of New York, No. 07 Civ. 3644, 2008 WL 2358922 (S.D.N.Y. June 10, 2008), affirmed, 612 F.3d 149 (2nd Cir.
 2010).
 27
    Landers v. E. Tex. Salt Water Disposal Co., 248 S.W.2d 731, 734 (Tex. 1952).

                                                       33
      Case 4:21-cv-02856 Document 1 Filed on 09/01/21 in TXSD Page 34 of 36




        137.     In conclusion, Plaintiff alleges Defendants should be held joint and severally liable

to her for the totality of her injuries and damages.

                                             IX.   DAMAGES

        138.     Salesforce and Backpage’s acts and omissions, individually and collectively,

caused Plaintiff to sustain legal damages.

        139.     Plaintiff is entitled to be compensated for personal injuries and economic damages,

see, e.g., Tex. Civ. Prac. & Rem. Code. Ann. §§ 98.002, 98.003, 18 U.S.C. §§ 1593, 1595, including:


                 a.     Actual damages.

                 b.     Direct damages.

                 c.     Incidental and consequential damages.

                 d.     Mental anguish and emotional distress damages (until trial and in the
                        future).

                 e.     Restitution.

                 f.     Unjust enrichment; and

                 g.     Disgorgement of profits.

        140.     Plaintiff is entitled to pre- and post-judgment interest at the maximum legal rates.

        141.     A constructive trust should be imposed on Backpage and Salesforce and the Court

should sequester any benefits or money wrongfully received by Backpage and Salesforce for the

benefit of Plaintiff.

                                       X.    EXEMPLARY DAMAGES

        142.     Plaintiff is entitled to exemplary, treble, and/or punitive damages under the

applicable statutes against Defendants as a result of their outrageous, wanton, willful, and malicious

conduct underlying Plaintiff’s claims. See Tex. Civ. Prac. & Rem. Code Ann. § 98.003; Alfaro v.

Gandy, No. CV H-18-1761, 2019 WL 1789587, at *1 (S.D. Tex. Apr. 24, 2019).


                                                   34
      Case 4:21-cv-02856 Document 1 Filed on 09/01/21 in TXSD Page 35 of 36




                                          XI.    ATTORNEYS’ FEES

       143.       Plaintiff is entitled to recover its costs and reasonable, necessary, or customary

attorneys’ fees from Defendants under the applicable statutes. See 18 U.S.C. § 1595(a); Tex. Civ.

Prac. & Rem. Code Ann. § 98.003.

       144.       All conditions precedent to Plaintiff’s recovery of its costs and attorneys’ fees have

occurred, or will occur prior to entry of judgment in this suit.

                                           XII. JURY DEMAND

       145.       Plaintiff requests a jury trial in this action.

                                                XIII. PRAYER

        For these reasons, Plaintiff prays that this case be set for trial before a jury, and that upon

a final hearing of the cause, judgment be entered for Plaintiff against Defendants jointly and

severally, for:

              a. All economic damages to which she is entitled;

              b. All actual damages to which she is entitled;

              c. All incidental and consequential damages to which she is entitled;

              d. All mental anguish and emotional distress damages to which she is entitled;

              e. All restitution damages to which she is entitled;

              f. All disgorgement of profits to which she is entitled;

              g. All unjust enrichment damages to which she is entitled;

              h. Exemplary, treble, and/or punitive damages;

              i. Attorneys’ fees and costs of suit;

              j. Pre-judgment and post-judgment interest at the highest rate allowed by law; and

              k. All other relief to which she is entitled in law or in equity.




                                                      35
Case 4:21-cv-02856 Document 1 Filed on 09/01/21 in TXSD Page 36 of 36




                               Respectfully submitted,




                               By:    /s/ Kenneth T. Fibich
                                      Kenneth T. Fibich
                                      Texas Bar No.: 06952600
                                      1150 Bissonnet Street
                                      Houston, Texas 77005
                                      tfibich@fibichlaw.com
                                      713-751-0025 (Telephone)
                                      713-751-0030 (Facsimile)

                                      Sara J. Fendia
                                      Texas Bar No. 06898800
                                      1150 Bissonnet St.
                                      Houston, Texas 77005
                                      sfendia@fibichlaw.com
                                      713-751-0025 (Telephone)
                                      713-751-0030 (Facsimile)

                                      Jay Henderson
                                      Texas Bar No. 09424050
                                      1150 Bissonnet Street
                                      Houston, Texas 77005
                                      jhenderson@fibichlaw.com
                                      713-751-0025 (Telephone)
                                      713-751-0030 (Facsimile)


                                 ATTORNEYS FOR PLAINTIFF




                                 36
